t c summary opinion united_states tax_court laura j and robert l evans petitioners v commissioner of internal revenue respondent docket no 16200-05s filed date laura j and robert l evans pro_se clare j brooks for respondent powell special_trial_judge this case is before the court on respondent’s motion to dismiss for lack of jurisdiction the petition was filed pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section reference sec_1 are to the internal_revenue_code as amended on date respondent determined deficiencies in petitioners’ and federal income taxes petitioners filed a petition on date and an amended petition on date for the and taxable years the sole issue is whether the petition was filed within the time prescribed by sec_6213 and sec_7205 petitioners resided in pasadena maryland at the time the petitions were filed for convenience we combine our analysis of the law and findings_of_fact under sec_6212 if the commissioner determines that there is a deficiency with respect to a tax he is authorized to send notice of such deficiency to the taxpayer the notice_of_deficiency in respect of income taxes if mailed to the taxpayer at his last_known_address shall be sufficient sec_6212 under sec_6212 in general the commissioner is entitled to treat the address on a taxpayer’s most recent tax_return as the last_known_address unless the taxpayer has given ‘clear and concise notification of a different address ’ 123_tc_1 citing 116_tc_255 n affd 412_f3d_819 7th cir relevant here sec_6213 provides that a taxpayer may file a petition within days after the notice_of_deficiency is mailed the 90-day period is jurisdictional and if a petition is not timely filed the deficiency shall be assessed and shall be paid upon notice_and_demand sec_6213 the petition here was filed on date more than a year after the notice_of_deficiency was mailed the notice_of_deficiency was mailed to petitioners pincite pemberton lane lothian maryland on date this is the same address petitioners used when they filed their and tax returns furthermore petitioners acknowledge that they never changed that address prior to the mailing of the notice_of_deficiency for personal reasons however petitioners actually resided at another address it may be that there was correspondence from the other address to the internal_revenue_service during the examination of the tax returns but such correspondence was not clear and concise notification of a different address orum v commissioner supra pincite the statutory notice was mailed to petitioners’ last_known_address under sec_6212 the petition was not timely filed and must be dismissed for lack of jurisdiction reviewed and adopted as the report of the small_tax_case division an order of dismissal for lack of jurisdiction will be entered
